                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cv-00740-FDW-DSC


 DAVID A. JOHNSON and ALDA, INC.,               )
                                                )
        Plaintiffs,                             )
                                                )
 vs.                                            )
                                                )                      ORDER
 ITALIAN SHOEMAKERS, INC.,                      )
                                                )
        Defendant.                              )
                                                )
                                                )

       THIS MATTER is before the Court on Defendant’s Motion for Sanctions (Doc. No. 20)

and Filing of Accounting (Doc. No. 77). Defendant is hereby instructed to submit to the Court, via

email, unredacted invoices consistent with this Court’s October 31, 2018 Order for in camera

inspection by Monday, November 12, 2018 at 9:00 a.m.

       IT IS SO ORDERED.


                                          Signed: November 7, 2018
